Motion GRANTED AND Order filed October 30, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00892-CV
                                    ____________

  IN RE FEDD WIRELESS LLC., FEDD HOLDINGS LLC., WILLIAM C.
                  DALEY TRUST, ET AL., Relators


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               189th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2014-54156

                                      ORDER

      On October 16, 2018, relators Fedd Wireless LLC., Fedd Holdings LLC.,
William C. Daley Trust, Sarah Hughes Daley Trust, Michael W. Murphy Trust 1972,
et al. filed a motion for leave to file an unredacted petition for writ of mandamus and
a sealed mandamus record.
      We grant the motion in part. We ORDER that relators are granted leave to
file by November 1, 2018, their unredacted petition for writ of mandamus and sealed
mandamus record for in camera review by delivering a copy to the court on a flash
drive or CD that complies with Rule of Appellate Procedure 9.4(j). These materials
will not will not be posted on the court’s website and will not be publicly available.

                                               PER CURIAM


Panel consists of Justices Donovan, Wise, and Jewell.